DETAILED ACTION
This communication is in response to the request for continued examination filed 20 December 2020.
Claims 1-20 are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 December 2020 has been entered.
 
Response to Amendment/Remarks
The previous rejections under 35 USC § 112 have been remedied and are withdrawn.

Allowable Subject Matter
Claims 1-10 are allowed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claims 11 and 16 recite the limitation “wherein a user’s hand is used within the live camera view to manipulate the digital object while viewing the composite images on the viewing screen.” Claim 12 recites “manipulating a digital object using a user’s hand is used within the live camera view displayed on the computer screen.” Examiner does not find support in the specification for these limitations; the limitations are considered new matter. The specification does not anywhere mention a user’s hand used within a live camera view to manipulate digital objects. The dependent claims are rejected based on their dependence upon a rejected claim.

Claims 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 11 and 16 recite the limitation “wherein a user’s hand is used within the live camera view to manipulate the digital object while viewing the composite images on the viewing screen.” Claim 12 recites “manipulating a digital object using a user’s hand is used within the live camera view displayed on the computer screen.” These limitations are not enabled. The field of augmented reality is still 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 20 recites the limitation “the new product order.” There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0026786 (“Khoury”) in view of U.S. 2017/0116667 (“High”).

Regarding Claim 11, Khoury teaches: 
an apparatus, comprising: a network server; a plurality of databases coupled to the network server; a digital launch platform network computer coupled to the network server; a digital launch platform application coupled to the digital launch platform network computer; at least one digital processor coupled to the digital launch platform network computer; 
a digital launch platform coupled to the network server configured for automatically gathering and analyzing social media marketing data using at least one data processor for producing a marketing program comprising identified targeted consumer groups based on their demographics and their social media channel usage, purchasing preferences, and habits for use in launching new product; 
wherein the social media marketing data includes data from new product launches and purchasing conversion rates; 
at least one digital processor coupled to the network server configured for analyzing empirical market data for determining target e-commerce market group demographics for establishing a social media app target market connection for launching the new product; 
at least one digital processor coupled to the digital launch platform network computer configured for analyzing new product category ad types and sales generated for determines a projection of each type of ad e-commerce conversion rates for the new product; and 
at least one digital launch platform user interface for consumer/end user ordering and purchasing the new product.
(See Khoury “Accordingly, in one embodiment, an all in one social media generation and management system is provided. For instance, the system may include one or more servers, such as where the server is configured to include, or is otherwise comprised of a set of processing engines or modules, which processing modules may include one or more of a 
The structure of Khoury inherently possesses the functionally defined limitations of the claimed apparatus (i.e., the limitations above). See Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.) and MPEP 2114.
Khoury does not expressly teach an electronic device connected to a camera having a user viewing screen configured to allow digital objects to be superimposed within a live camera view, wherein the electronic device is wirelessly coupled to the digital launch platform; a compositing application operating on the electronic device and configured for superimposing the digital object into the user viewing screen of the live camera view to form an augmented reality composite images display, wherein a user's hand is used within the live camera view to manipulate the digital object while viewing the composite images on the viewing screen.
However, High teaches an electronic device connected to a camera having a user viewing screen configured to allow digital objects to be superimposed within a live camera view, wherein the electronic device is wirelessly coupled to the digital launch platform; a compositing application operating on the electronic device and configured for superimposing the digital object into the user viewing screen of the live camera view to form an augmented reality composite images display, wherein a user's hand is used within the live camera view to manipulate the digital object while viewing the composite images on the viewing screen (See “In step 201, the system projects a least a portion of a virtual store into a physical space to a user. The virtual store may be projected with a projection display device such as the projection display device 120 described with reference to FIG. 1. In some embodiments, the virtual store may be projected via a head-mounted display, an augmented reality display, a holograph projector, a projection mapping display, etc. The physical space may be a customer's home, a virtual store booth, a virtual store access room, and the like. Generally, the physical space may be any space in which user's motions can be translated to motions in the virtual space projected into the physical space. The projection may be visible to one user or multiple users in the same space. The projected virtual store may include one or more of a plurality of interactive virtual items [digital object], virtual display shelves, in-store promotion displays, store decoration items, and selectable menu options. In some embodiments, the virtual store may be at least partially based on a 3D scan of a physical store space. The virtual items may correspond to real-world items offered for sale by a seller and may be configured to be manipulated with hand motions the user” in ¶ 0020 and “In some embodiments, the detected motion may be used to determine the user's interaction with objects in the virtual world. For example, if the motion tracking device detects that the user reaches out at a specific direction in the physical space, the system may determine what object in the virtual shopping space corresponds to the location of the user's hand and allow the user to manipulate the virtual object with hand motion (e.g. pick up, turn around, etc.)” in ¶ 0024.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury and High to offer augmented reality. The motivation is found in ¶ 0011 of High: “In some embodiments, the virtual store may further provide "try-on" functions that allow a customer to virtually overlay products with the customer and/or customer's physical environment such as the customer's home prior to purchasing the product. The try-on function may be provided for products 
Regarding Claim 12, Khoury does not expressly teach a computer with an external camera operating the compositing application configured for a user viewing an augmented reality composite images display, and manipulating a digital object using a user’s hand is used within the live camera view displayed on the computer screen.
However, High teaches a computer with an external camera operating the compositing application configured for a user viewing an augmented reality composite images display, and manipulating a digital object using a user’s hand is used within the live camera view displayed on the computer screen (See “In step 201, the system projects a least a portion of a virtual store into a physical space to a user. The virtual store may be projected with a projection display device such as the projection display device 120 described with reference to FIG. 1. In some embodiments, the virtual store may be projected via a head-mounted display, an augmented reality display, a holograph projector, a projection mapping display, etc. The physical space may be a customer's home, a virtual store booth, a virtual store access room, and the like. Generally, the physical space may be any space in which user's motions can be translated to motions in the virtual space projected into the physical space. The projection may be visible to one user or multiple users in the same space. The projected virtual store may include one or more of a plurality of interactive virtual items [digital object], virtual display shelves, in-store promotion displays, store decoration items, and selectable menu options. In some embodiments, the virtual store may be at least partially based on a 3D scan of a physical store space. The virtual items may correspond to real-world items offered for sale by a seller and may be configured to be manipulated with hand motions the user” in ¶ 0020 and “In some embodiments, the detected motion may be used to determine the user's interaction with objects in the virtual world. For example, if 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury and High to offer augmented reality. The motivation is found in ¶ 0011 of High: “In some embodiments, the virtual store may further provide "try-on" functions that allow a customer to virtually overlay products with the customer and/or customer's physical environment such as the customer's home prior to purchasing the product. The try-on function may be provided for products with a visual aesthetic factor such as apparels, jewelry, furniture, and home decoration, etc. User's actions in the virtual store may further be used for predictive analytics for targeted promotions and individualized recommendation.”
Regarding Claim 14, Khoury further teaches at least one digital launch platform advertiser login/dashboard interface for providing an advertiser of the new product communication interactively with the digital launch platform. As with Claim 11, the structure of Khoury inherently possesses the functionally defined limitations of the claimed apparatus. See MPEP 2114.

Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of High and further in view of U.S. 2016/0086128 (“Geiger”).

Regarding Claim 13, Khoury does not expressly teach at least one delivery driver’s digital device with a digital platform driver application configured with satellite and cellular connectivity for reporting the new product package delivery to the consumer/end user.
However, Geiger teaches at least one delivery driver’s digital device with a digital platform driver application configured with satellite and cellular connectivity for reporting the new product package delivery to the consumer/end user (See “An embodiment of a system for on-demand delivery of parcels is disclosed. The system may include a server having associated server software installed and running. The server may be configured for communicating with mobile smartphones through at least one cellular data network. The system may further include a user smartphone having associated application software installed, running and in communication with the server. The system may further include a plurality of driver smartphones each having the associated application software installed, running and in communication with the server” in ¶ 0010, “Once the driver delivers the package, the driver will gather a signature or photo confirming delivery then posts it to the Fetch1 server. Gathering the signature or photo confirming delivery may be mechanized through taking a photograph using the driver's smartphone camera, or by capturing a delivery signature using an appropriate third party App, according to various embodiments of the system and method of the present invention. Posting the signature or photo confirming delivery may be mechanized by sending an email, text, or other communication including the signature or photo confirming delivery to the Fetch 1 server, according to various embodiments of the system and method of the present invention. The Fetch 1 server then alerts the user that the package has been successfully delivered” in ¶ 0048, and “According to various embodiments, the mapping software used throughout the APP may be the driver's default mapping software resident on the driver's smartphone, for example and not by way of limitation, Google Maps®, Apple Maps®, TomTom®, Garmin®, MapQuest® or any other suitable mapping software that can be ported to a smartphone and embedded in the APP as described herein” in ¶ 0056 wherein satellite connectivity is required for real-time location on applications such as Google Maps® and Garmin®.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury, High, and Geiger to report delivery using the driver’s device. The motivation, as shown in Geiger, is to confirm delivery.
Regarding Claim 15, Khoury does not expressly teach a shipping verification camera for capturing an image of ordered new product launch items being shipped in a delivery package wherein the captured image is transmitted to a database for providing verification of actual ordered new product launches items being shipped to the consumer/end user.
However, Geiger teaches a shipping verification camera for capturing an image of ordered new product launch items being shipped in a delivery package wherein the captured image is transmitted to a database for providing verification of actual ordered new product launches items being shipped to the consumer/end user (See “Once the driver delivers the package, the driver will gather a signature or photo confirming delivery then posts it to the Fetch1 server. Gathering the signature or photo confirming delivery may be mechanized through taking a photograph using the driver's smartphone camera, or by capturing a delivery signature using an appropriate third party App, according to various embodiments of the system and method of the present invention. Posting the signature or photo confirming delivery may be mechanized by sending an email, text, or other communication including the signature or photo confirming delivery to the Fetch 1 server, according to various embodiments of the system and method of the present invention” in ¶ 0048 wherein the camera of Geiger inherently possesses the functionally to capture an image of the items being shipped and transmitting the image to a database as claimed.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury, High, and Geiger to include the camera of Geiger in the apparatus of Khoury and High. The camera of Geiger can be incorporated according to known methods which will yield a predictable result. 
Regarding Claim 16, Khoury teaches:
an apparatus, comprising: a digital launch platform configured for automatic data gathering of marketing data; a network server coupled to the digital launch platform; a plurality of 
wherein the at least one digital processor analysis includes an evaluation of the new product category ad types and ranks the sales generated by the ad types and determines a projection of each type of ad e-commerce conversion rates for the new product; 
at least one processor coupled to the digital launch platform network computer configured for analyzing social media marketing data for producing a marketing program comprising identified targeted consumer groups based on their demographics and their social media channel usage, purchasing preferences, and habits for use in launching new product; 
at least one digital launch platform application electronically coupled to the digital launch platform for communicating with a consumer/end user.
(See Khoury “Accordingly, in one embodiment, an all in one social media generation and management system is provided. For instance, the system may include one or more servers, such as where the server is configured to include, or is otherwise comprised of a set of processing engines or modules, which processing modules may include one or more of a content and engagement generator, an asset manager, a customer care unit, a reputation management system, a new customer identifier and/or locater, an advertisement generator, and a competitive analysis module. Specifically, in various embodiments, the server may be a cloud based server having a network and/or wireless internet connection so as to communicate with one or more recipient computing devices, which computing device may be a client computer, a recipient computer, a desktop computer, laptop computer, a tablet computing device, or other mobile computing device such as a cellular phone having online or other computing functionalities” in ¶ 0022 and ¶¶ 0023-0028.)
The structure of Khoury inherently possesses the functionally defined limitations of the claimed Intel Corp. v. U.S. Int'l Trade Comm’n, 946 F.2d 821, 832, 20 USPQ2d 1161, 1171 (Fed. Cir. 1991) (The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality.) and MPEP 2114.
Khoury does not expressly teach at least one communication device configured with satellite and cellular connectivity coupled to the digital launch platform application electronically coupled to the digital launch platform for communicating automatically with delivery drivers; a handheld portable electronic device with an integrated camera having a user viewing screen to have digital objects superimposed within a live camera view, wherein the handheld portable electronic device wirelessly coupled to the digital launch platform; and a compositing application operating on the smart phone and configured for superimposing the digital object into a user viewing screen live camera view to form an augmented reality composite images display, wherein a user's hand is used within the live camera view to manipulate the digital object while viewing the composite images on the viewing screen.
However, Geiger teaches at least one communication device configured with satellite and cellular connectivity coupled to the digital launch platform application electronically coupled to the digital launch platform for communicating automatically with delivery drivers (See “An embodiment of a system for on-demand delivery of parcels is disclosed. The system may include a server having associated server software installed and running. The server may be configured for communicating with mobile smartphones through at least one cellular data network. The system may further include a user smartphone having associated application software installed, running and in communication with the server. The system may further include a plurality of driver smartphones each having the associated application software installed, running and in communication with the server” in ¶ 0010, “Once the driver delivers the package, the driver will gather a signature or photo confirming delivery then posts it to the Fetch1 server. Gathering the signature or photo confirming delivery may be mechanized through taking a photograph using the driver's smartphone camera, or by capturing a delivery signature using an 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury, High, and Geiger to communicate using the driver’s device. The motivation, as shown in Geiger, is to confirm delivery.
Further, High teaches a handheld portable electronic device with an integrated camera having a user viewing screen to have digital objects superimposed within a live camera view, wherein the handheld portable electronic device wirelessly coupled to the digital launch platform; and a compositing application operating on the smart phone and configured for superimposing the digital object into a user viewing screen live camera view to form an augmented reality composite images display, wherein a user's hand is used within the live camera view to manipulate the digital object while viewing the composite images on the viewing screen (See “In step 201, the system projects a least a portion of a virtual store into a physical space to a user. The virtual store may be projected with a projection display device such as the projection display device 120 described with reference to FIG. 1. In some embodiments, the virtual store may be projected via a head-mounted display, an augmented digital object], virtual display shelves, in-store promotion displays, store decoration items, and selectable menu options. In some embodiments, the virtual store may be at least partially based on a 3D scan of a physical store space. The virtual items may correspond to real-world items offered for sale by a seller and may be configured to be manipulated with hand motions the user” in ¶ 0020 and “In some embodiments, the detected motion may be used to determine the user's interaction with objects in the virtual world. For example, if the motion tracking device detects that the user reaches out at a specific direction in the physical space, the system may determine what object in the virtual shopping space corresponds to the location of the user's hand and allow the user to manipulate the virtual object with hand motion (e.g. pick up, turn around, etc.)” in ¶ 0024.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury and High to offer augmented reality. The motivation is found in ¶ 0011 of High: “In some embodiments, the virtual store may further provide "try-on" functions that allow a customer to virtually overlay products with the customer and/or customer's physical environment such as the customer's home prior to purchasing the product. The try-on function may be provided for products with a visual aesthetic factor such as apparels, jewelry, furniture, and home decoration, etc. User's actions in the virtual store may further be used for predictive analytics for targeted promotions and individualized recommendation.”
Regarding Claim 17
However, High teaches the handheld portable electronic device with an integrated camera configured for a tablet with WIFI connectivity (See “In step 201, the system projects a least a portion of a virtual store into a physical space to a user. The virtual store may be projected with a projection display device such as the projection display device 120 described with reference to FIG. 1. In some embodiments, the virtual store may be projected via a head-mounted display, an augmented reality display, a holograph projector, a projection mapping display, etc. The physical space may be a customer's home, a virtual store booth, a virtual store access room, and the like. Generally, the physical space may be any space in which user's motions can be translated to motions in the virtual space projected into the physical space. The projection may be visible to one user or multiple users in the same space. The projected virtual store may include one or more of a plurality of interactive virtual items, virtual display shelves, in-store promotion displays, store decoration items, and selectable menu options. In some embodiments, the virtual store may be at least partially based on a 3D scan of a physical store space. The virtual items may correspond to real-world items offered for sale by a seller and may be configured to be manipulated with hand motions the user” in ¶ 0020 wherein the structure of High inherently possesses the functionality claimed.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury and High to configure the device for a tablet. The tablet can be incorporated according to known methods which will yield a predictable result. 
Regarding Claim 18, Khoury further teaches at least one digital processor configured for performing a sales analysis using at least one digital processor for determining marketing efforts effectiveness, wherein the at least one digital processor is configured for gathering data from purchasing consumer/end users profiles for determining demographics of purchasers as compared to targeted e-commerce market g group demographics, and wherein using the at least one digital processor sales analysis for evaluating purchasers conversion rates as compared to projections of each type of ad e-commerce conversion rates. As with Claim 16, the structure of Khoury inherently possesses the functionally defined limitations of the claimed apparatus. See MPEP 2114.
Regarding Claim 19, Khoury further teaches the digital launch platform is configured for automatic data gathering, automatically analyzing marketing data gathered and automatically determining target e-commerce market groups for establishing a social media app target market connection for a new product launch. As with Claim 16, the structure of Khoury inherently possesses the functionally defined limitations of the claimed apparatus. See MPEP 2114.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khoury in view of High and Geiger, and further in view of U.S. 2019/0297045 (“Orsini”).

Regarding Claim 20, Khoury does not expressly teach packages containing the new product order with a digital launch platform shipping label configured with a label barcode with an embedded radio-frequency identification (RFID) configured for activating a sensor in a delivery vehicle for transmitting a report to the digital launch platform.
However, Orsini teaches packages containing the new product order with a digital launch platform shipping label configured with a label barcode with an embedded radio-frequency identification (RFID) configured for activating a sensor in a delivery vehicle for transmitting a report to the digital launch platform (See “The vehicle components 931 and 932 may also perform other functions or operations based on what the vehicles 821 and 822 are doing. For example, if vehicle 821 is delivering packages to different geographical locations, the vehicle component 931 may include a radio-frequency identification (RFID) scanner or reader that allows the vehicle component 931 to track or inventory packages that are on the vehicle 821. When a package is loaded onto the vehicle 821, the vehicle component 931 (e.g., the RFID scanner or reader) may scan an RFID tag or label on the package. The vehicle component 931 may also include a bar code scanner or reader to scan barcodes or quick response (QR) codes on the package. The vehicle component 931 may also publish a message to the channel 901 indicating that the package is on the vehicle 821. The message may include an identifier for the package (e.g., a tracking number, a serial number, an alphanumeric value) and an identifier for the vehicle 821. This may allow the vehicle management component 910 to be aware of which packages are on which vehicles. The message may also include a destination (e.g., a destination geographical location, an address, etc.) for the package. This may allow the vehicle management component 910 to determine where the package is to be delivered” in ¶ 0162.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Khoury, High, Geiger, and Orsini to utilize RFID. The motivation, as shown in Orsini, is to track or inventory packages that are on the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/MEREDITH A LONG/Primary Examiner, Art Unit 3688